Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the claims received on 8/22/2022. 

Reasons for Allowance
Claims 1-9, 12-15 are allowed; the following is an examiner’s statement of reasons for allowance:
Jain et al (publication number 2014/0235283), hereinafter Jain, teaches in Fig. 8,

    PNG
    media_image1.png
    508
    724
    media_image1.png
    Greyscale

receiving, at a general packet radio service (GPRS) support node (SGSN), an attach request message, which is the same as a registration request, from a user equipment (UE), including an information element as represented in Table 2; the information element added to Jain's registration request in Table 2 indicates whether the MS supports packet switched-based (PS-based) SMS or not; a bit value of 0 provides the message that the MS does NOT support PS-based SMS; therefore Jain's UE indicates a type of message not supported by the UE, as claimed in the independent claims. Jain's Fig. 8 step 820 represents the SGSN replying to the UE's attach request with an "accept" message to the UE, indicating that the attach is only for SMS; therefore, the SGSN should refrain from sending to the UE messages which are not supported by the UE, which suggests filtration of messages as claimed in the independent claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Youtz et al (publication number 2017/0332217), hereinafter Youtz, teaches in par. 40 that a UE sends an Attach Request message to register with a network, indicating the capabilities of the UE, and also indicating types of SMS messages which are not supported by the UE as claimed. Youtz' UE also includes in the attach request an information element, as explained in Youtz Table 1 and par. 40, identifying the UE's capabilities as one of four configurations: (1) capable of receiving SMS via NAS only, (2) capable of receiving SMS via IMS only, (3) preferring SMS via NAS, but capable of receiving SMS via IMS, or (4) preferring SMS via IMS, but capable of receiving SMS via NAS; Youtz explains in par. 72 that the network will deliver messages to a UE based on its capabilities, which suggests filtration of messages as claimed.

    PNG
    media_image3.png
    227
    605
    media_image3.png
    Greyscale

Kim et al (publication number 2014/0133399), hereinafter Kim, teaches (please refer to Kim Fig. 5B) a user equipment (UE) which registers with a network; Kim's UE also transmits a transfer protocol data unit (TPDU) on the uplink via a short message relay layer as claimed in the independent claims.

    PNG
    media_image4.png
    352
    583
    media_image4.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of the independent claims, i.e., worded differently from the claims: a user equipment (UE), which registers with a network and transmits, on a short message relay layer (SM-RL), an indication of types of short message service (SMS) messages not supported by the UE; and the network, which then replies via the same SM-RL indicating the types of messages the network will be filtering for the UE, as claimed. All independent claims have limitations similar to the ones cited; therefore, the reasons are similar for all independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644